DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/03/2020 has been entered.
 
The communications received 11/23/2020 have been filed and considered by the Examiner. Claims 1-4, 6-8, and 10 are pending. Claim 10 is withdrawn, claims 1-4 and 6-7 are amended. 
Examiner’s Note
The Examiner understands the phrase “oversized” to substantially mean that the main body paneling in comparison to for example the component portions is thicker. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "the holding phase".  There is insufficient antecedent basis for this limitation in the claim. For purposes of Examination this is understood to mean a phase that involves pressing by the sliding element. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Beierel (US 2012/0025506) hereinafter BEI in view of Hagl (US 2013/0249195) hereinafter HAGL. 

As for claim 1 BEI teaches a covering (convertible top compartment lid) [Fig. 1 #3] for at least one stored and deployable roll bar [Fig. 1 #8] in a rear region of a motor vehicle (rear region) [0027]
The covering includes:

	At least two component portions which are configured as a predetermined breaking region for a deployable roll bar (the covering flaps which are opened when the deployable roll bar is deployed) [Fig. 1 #12; 0027-29].
	BEI does not teach:
	 Component portions which are predetermined breaking points for a deployable roll bar which in comparison with the remaining portions of the main body have a reduced wall thickness.
At least two other component portions which are configured as an integral hinge with a wall thickness that is between the wall thickness’ of the wall thickness of the component portions configured as a predetermined breaking region  and the wall thickness of the remaining portions of the main body.
Nor that there is a method to produce it which has the following steps:
	A plasticized compound is injected into a tool cavity of an injection mold to create the main body. The cavity is dimensioned such that the main body regions with the at least two component portions have an oversized wall thickness. 
	The at least two component portions and the at least two other component portions are formed by using a sliding element. The sliding element slides toward the main body region which would have these two component portions and produces such a manner that the wall 
	The product is then cooled and removed. 

However, HAGL teaches a method of making a vehicle interior panel for use as an airbag cover [Abstract] where the panel has a reduced thickness portion including a hinge and tear seam [Abstract; 0008; 0027] which are used to facilitate airbag deployment [0028]. HAGL’s airbag cover is compatible with side deployment mechanisms [0029].
Component portions (tear seams with plurality of openings) [Fig. 1 #16 and 18; 0028] which are predetermined breaking points for a deployable roll bar which in comparison with the remaining portions of the main body have a reduced wall thickness [0027-28; 0032].
At least two other component portions which are configured as an integral hinge with a wall thickness that is between the wall thickness’ of the wall thickness of the component portions configured as a predetermined breaking region  and the wall thickness of the remaining portions of the main body (the hinge while having a reduced wall portion is understood to be thicker than the tear seams but still has a reduced wall thickness compared to the rest of the panel, especially as the hinge can have a reinforcement layer, in particular since the openings of the tear seams are understood have zero thickness (by being an opening) it is understood that the hinge has a thickness greater than this) [0027-28; 0030; 0032].
The method has the following steps:

	The at least two component portions and the at least two other component portions are formed by using a sliding element (movable mold member which can be a slide) [Fig. 4-6 #106; 0034; 0039]. The sliding element slides toward the main body region which would have these two component portions and produces such a manner that the wall thickness would be reduced to the wall thickness of the at least two component portions and the at least two other component portions [Fig. 6 #106; 0038-39]. The component portions and the other component portions form flap regions in the main body (by forming doors) [Fig. 1 #20 and 20’; 0029].
	The product is cooled (solidifies based on a time period which the Examiner understands to mean cooled as there is no continuous heating step) [0038] then removed [0041].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method of HAGL to form hinges, door breakpoints, and paneling as the safety deployment feature covering flap, and paneling of BEI in order to facilitate the deployment of the safety feature. As HAGL can be used for deployable safety features such as airbags, one of ordinary skill in the art would have expected success.  

	As for claim 2, BEI/HAGL teach claim 1 and that the tool cavity used is dimensioned such that the main body region in which the component portions are to be configured is configured with an oversized wall thickness [HAGL: Fig. 4-6; 0036] and that the oversized wall thickness of 

	As for claim 3, BEI/HAGL teach claim 1 and that the at least one sliding element is moved towards the main body at the commencement of the holding pressure phase of the injection molding process or during said holding pressure phase [HAGL: Fig. 4-6 #106; 0036-37]. 

	As for claim 4, BEI/HAGL teach claim 1, and that the free end of the sliding element that is moved towards the main body has an oblique face [Fig. 4-6 #106].

	As for claim 6, BEI/HAGL teach claim 1, and that the component portions which are breaking regions are in a U-shape (as each half of the H shape is a U shape) [HAGL: Fig. 1 #16; BEI: Fig. 1 #12; 0037].

	As for claim 8, BEI/HAGL teach claim 1 and while BEI is silent to the material used, HAGL teaches that at least one thermoplastic is used [HAGL: 0036-37].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the thermoplastic material of HAGL in the combination of BEI/HAGL in order to produce the flap of a material. 
The combination of prior art elements (a product to be made and a material used in a manufacturing process to produce said product) according to known methods (using a material prima facie obvious [see e.g. MPEP 2143(I)(A)].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Beierel (US 2012/0025506) hereinafter BEI and Hagl (US 2013/0249195) hereinafter HAGL in further view of Matsuno (US 2009/0288542) hereinafter MAT.

	As for claim 7, BEI/HAGL teach claim 1 and that the component portions which are the breaking regions can have wall thickness on the millimeter scale (as an optional embodiment) and that the rest of the body can have a thickness of 4 mm with the hinge areas having a  [HAGL: 0039]. Otherwise the reduced thickness portion is generally tailored for the particular application to affect airbag door hinge stiffness, substrate tear seam function, etc. [0039], but does not teach that they have a wall thickness in a range between 0.1 and 0.4 mm.
	MAT teaches an deployable safety feature cover (an airbag door with a break-scheduled line) [0002] whereby the general thickness of the panel (skin) is within preferably 0.7 to 3mm [0044-46], with the tear seam having a thickness of 0.1 to 1 mm [0060]. These ranges are selected in order to optimize the open/close capability against the decorative value (invisibility) and mechanical strength of the skin [0044; 0061]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the ranges of the panels and tear seams of MAT as the panel and tear seam thicknesses of BEI/HAGL in order to optimize the open/close capability prima facie obvious [see e.g. MPEP 2144.05(I)]. 

As the hinge would be a reduced thickness of the general panel [HAGL: 0039] it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have had the hinge have a thickness less a number selected from the range 0.7 to 3 mm which overlaps the claimed range. 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived to the claimed range as this would have been a prima facie routine optimization of close/open capability of the cover door against the decorative value and mechanical strength of the layer [see e.g. MPEP 2144.05(II)]. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/FRANCISCO W TSCHEN/             Primary Examiner, Art Unit 1712